         Case 5:20-cv-00046-OLG Document 109 Filed 05/24/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

JARROD STRINGER, et al.,                          §
                                                  §
       Plaintiffs,                                §
                                                  §
and                                               §
                                                  §
TEXAS DEMOCRATIC PARTY, DCCC,                     §           CIVIL NO. SA-20-CV-46-OG
and DSCC,                                         §
                                                  §
       Intervenor-Plaintiffs,                     §
                                                  §
v.                                                §
                                                  §
RUTH HUGHS, in her official capacity as           §
Texas Secretary of State, and STEVEN C.           §
McCRAW, in his official capacity as Director      §
of the Texas Department of Public Safety,         §
                                                  §
       Defendants.                                §

                                 JOINT NOTICE OF SETTLEMENT

       On May 5, 2021, the parties appeared for a status conference with the Court and discussed,

inter alia, the ongoing settlement discussions regarding this matter. The Court ordered that the

parties submit a Joint Notice of Settlement on or before May 24, 2021 at 4:00 p.m., or another

appropriate advisory.

       The parties have reached a settlement in principle regarding all claims and all outstanding

issues in this matter. The parties will work together to finalize the settlement and move for

dismissal of this matter as expeditiously as possible. The parties estimate finalizing settlement and

moving for dismissal of this matter within 30 days.




                                                 1
Case 5:20-cv-00046-OLG Document 109 Filed 05/24/21 Page 2 of 5




                            Respectfully submitted.

                            KEN PAXTON
                            Attorney General of Texas

                            BRENT WEBSTER
                            First Assistant Attorney General

                            GRANT DORFMAN
                            Deputy First Assistant Attorney General

                            SHAWN COWLES
                            Deputy Attorney General for Civil Litigation

                            THOMAS A. ALBRIGHT
                            Chief, General Litigation Division

                            /s/ Christopher D. Hilton
                            CHRISTOPHER D. HILTON
                            Texas Bar. No. 24087727
                            Assistant Attorney General
                            P.O. Box 12548, Capitol Station
                            Austin, Texas 78711-2548
                            (512) 463-2798 | FAX: (512) 320-0667
                            christopher.hilton@oag.texas.gov

                            COUNSEL FOR DEFENDANTS

                            /s/ Hani Mirza
                            Mimi Marziani
                            Texas Bar No. 24091906
                            mimi@texascivilrightsproject.org
                            Hani Mirza
                            Texas Bar No. 24083512
                            hani@texascivilrightsproject.org
                            Ryan Cox
                            Texas Bar No. 24074087
                            ryan@texascivilrightsproject.org
                            Joaquin Gonzalez
                            Texas Bar No. 24109935
                            joaquin@texascivilrightsproject.org

                            TEXAS CIVIL RIGHTS PROJECT
                            1405 Montopolis Drive
                            Austin, Texas 78741
                            Tel. (512) 474-5073

                               2
Case 5:20-cv-00046-OLG Document 109 Filed 05/24/21 Page 3 of 5




                            Fax (512) 474-0726

                            Caitlyn E. Silhan
                            Texas State Bar No. 24072879
                            csilhan@waterskraus.com
                            Peter A. Kraus
                            Texas State Bar No. 11712980
                            kraus@waterskraus.com
                            Charles S. Siegel
                            Texas State Bar No. 18341875
                            siegel@waterskraus.com

                            WATERS & KRAUS, LLP
                            3141 Hood St., #700
                            Dallas, Texas 75219
                            214-357-6244 (Telephone)
                            214-871-2263 (Facsimile)

                            ATTORNEYS FOR PLAINTIFFS

                            /s/ Jonathan G. Hardin
                            Jonathan G. Hardin
                            TX State Bar No. 24012784
                            PERKINS COIE LLP
                            500 N. Akard St., Suite 3300
                            Dallas, TX 75201
                            Telephone: (214) 965-7743
                            Facsimile: (214) 965-7793
                            JohnHardin@perkinscoie.com

                            Marc E. Elias*
                            Aria C. Branch*
                            Emily Brailey*
                            John M. Geise*
                            PERKINS COIE LLP
                            700 Thirteenth St., N.W., Suite 600
                            Washington, D.C. 20005-3960
                            Telephone: (202) 654-6200
                            Facsimile: (202) 654-9959
                            melias@perkinscoie.com
                            abranch@perkinscoie.com
                            ebrailey@perkinscoie.com
                            jgeise@perkinscoie.com

                            Counsel for the Intervenor-Plaintiffs



                               3
Case 5:20-cv-00046-OLG Document 109 Filed 05/24/21 Page 4 of 5




                            Chad W. Dunn
                            Brazil & Dunn, LLP
                            4407 Bee Caves Road, Suite 111
                            Austin, Texas 78746
                            Telephone: (512) 717-9822
                            Facsimile: (512) 515-9355
                            chad@brazilanddunn.com

                            Counsel for Intervenor- Plaintiff Texas Democratic
                            Party

                            *Admitted Pro Hac Vice




                               4
        Case 5:20-cv-00046-OLG Document 109 Filed 05/24/21 Page 5 of 5




                                  CERTIFICATE OF SERVICE

       I certify that on May 24, 2021, the foregoing document was filed electronically via the
Court’s CM/ECF system causing electronic service upon all counsel of record.

                                           /s/ Christopher D. Hilton
                                           CHRISTOPHER D. HILTON
                                           Assistant Attorney General




                                              5
